DETAILED ACTION

Response to Amendment
	Claims 1-4 and 6-20 are currently pending.  Claim 5 has been cancelled.  Claims 12-19 are withdrawn from further consideration as being drawn to a non-elected invention.  The previously stated 112, 2nd paragraph rejection of claims 2-4, 6, 7, 9, and 11 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claim 1-4, 6-11, and 20 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al (CN 106654119 A) in view of Tan et al (CN 104446515 A).  
Regarding claims 1, 3, 7, and 20, Ruan et al discloses a hybrid coating diaphragm (ceramic and polymer compositely coated lithium ion separator) comprising a base film (polyolefin porous membrane), a ceramic particle coating (ceramic coating) coated on one or both sides of the base film and a polymer coating coated onto the 
However, Ruan et al does not expressly teach a ceramic coating that includes 0.5-8 parts of an aqueous dispersant, 1-5 parts of an aqueous binder emulsion, and 0.1-5 parts of an aqueous wetting agent (claim 1); wherein the aqueous dispersant is at least one selected from the group consisting of sodium polyacrylate, polyethylene glycol, sodium dodecyl sulfate, carboxylate fluorine dispersants, sodium dibutylnaphthalenesulfonate, sulfonate fluorine dispersants, potassium polyacrylate, polyacrylamide, polyethylene glycol fatty acid ester and sodium carboxymethyl cellulose; and the aqueous wetting agent is at least one selected from the group consisting of sodium polyacrylate, polyvinyl alcohol, sodium alkyl polyoxyethylene ether carboxylate, alkylphenol polyoxyethylene ether, sodium alkyl benzene sulfonate, alkyl phenol polyoxyethylene ether, polyoxyethylene alkyl amine and polyoxyethylene amide (claim 7).
Tan et al discloses a ceramic slurry (ceramic coating) for lithium ion battery separators, comprising 0.2-3 parts of aqueous dispersant, 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion), and 0.2 parts of aqueous 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include 0.2-3 parts of aqueous dispersant, wherein the aqueous dispersant is polyethylene glycol, sodium polyacrylate, or potassium polyacrylate; 0.5-3 parts of alkali-soluble polymer emulsion thickener (aqueous binder emulsion); and 0.2 parts of aqueous wetting agent, wherein the aqueous wetting agent is alkylphenol polyoxyethylene ether in order to improve the thermal stability of polyolefin separator, thereby enhancing the safety performance of lithium-ion batteries ([0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include 0.5-8 parts of an aqueous dispersant and 1-5 parts of an aqueous binder emulsion because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claim 6, Ruan et al also discloses ceramic material including alumina (aluminum oxide), silica (silicon dioxide), titania (titanium dioxide), zirconia (zirconium dioxide), magnesium oxide ([0016]).
2/g.
	Tan et al discloses a particle size D50 of ceramic particles that is 0.2-4 µm (200 nm-4000 nm, and a BET (specific surface area) that is 2-15 m2/g ([0015]) with an example of D50 of particles of the ceramic material that is 0.8 µm (800 nm), and a specific surface area of the ceramic material that is 8 m2/g ([0060]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan ceramic coating to include the D50 of particles of the ceramic material that is 0.8 µm (800 nm), and a specific surface area of the ceramic material that is 8 m2/g in order to uniformly disperse the ceramic particles in the ceramic slurry ([0015]).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al as applied to claim 1 above, and further in view of Yoshitomi et al (US 2013/0273408).  In addition, Ruan et al also discloses a base film that is a polyolefin microporous film (polyolefin porous membrane) including PE film, PP film, or a PE/PP three layer composite film with a thickness of 10-30 µm ([0013],[0014]).
However, Ruan et al as modified by Tan et al does not expressly teach a polyolefin porous membrane that has a porosity of 20%-70%.
Yoshitomi et al discloses a PE membrane (polyolefin porous membrane) that has a porosity of 30% to 60% (Table 2).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al as applied to claim 1 above, and further in view of Hu et al (US 2019/0207190).  In addition, Ruan et al also discloses a base film that is a polyolefin microporous film (polyolefin porous membrane) including PE film, PP film, or a PE/PP three layer composite film with a thickness of 10-30 µm ([0013],[0014]); and a total thickness of the hybrid coating diaphragm (compositely coated lithium ion separator) that is 22 µm ([0045],[0046]).
However, Ruan et al as modified by Tan et al does not expressly teach a ceramic coating and a polymer coating that form a total coating which has a surface density of 3-15 g/m2; and a total surface density of the compositely coated lithium ion separator that is 3-50 g/m2.
Hu et al discloses a surface density of a first ceramic layer (ceramic coating) that is controlled to be between 0.2 mg/cm2 to 1.8 mg/cm2 (2 to 18 g/m2) ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan hybrid coating diaphragm to include a ceramic coating and a polymer coating that form a total coating which has a surface density of 2-18 g/m2 in order to improve the pressure resistant performance and 2; and a total surface density of the compositely coated lithium ion separator that is 3-50 g/m2 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed surface density of the ceramic coating, polymer coating, and compositely coated lithium ion separator.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al as applied to claim 1 above, and further in view of Katsuda et al (US 2015/0240039).  
However, Ruan et al as modified by Tan et al does not expressly teach an aqueous binder emulsion that is composed of following raw materials in parts by weight: 1-10 parts of sodium carboxymethyl cellulose, 0-5 parts of a high dielectric constant ceramic material, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant (claim 8). 
Katsuda et al discloses a protective film-forming composition (aqueous binder emulsion) comprising a thickener such an alkali metal salt of carboxymethyl cellulose, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include an aqueous binder emulsion composed of sodium carboxymethyl cellulose, a monomer for synthesis of acrylic resin, ammonium persulfate, and a surfactant in order to improve the applicability of the ceramic coating as well as to improve the dispersibility and the dispersion stability of the ceramic coating ([0150],[0153]).  Examiner’s note: the Office takes the position that a high dielectric contact ceramic material is not a required component of the aqueous binder emulsion because it can be 0 parts as recited in the claim.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan ceramic coating to include 1-10 parts of sodium carboxymethyl cellulose, 5-20 parts of a monomer for synthesis of acrylic resin, 0.1-0.5 parts of ammonium persulfate, and 0.2-2 parts of a surfactant because changes in proportion was held to be obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al and Katsuda et al as applied to claim 8 above, and further in view of Bak (US 2009/0246640).  In addition, Katsuda et al also discloses examples of an emulsifier (surfactant) including carboxylate, quaternary ammonium salt, a sulfate of polyethylene glycol alkyl ether, sodium dodecylbenzene sulfonate, and betaine salts ([0120]-[0122],[0204]); and a monomer for synthesis of acrylic resin that is methyl methacrylate ([0190],[0204]).
However, Ruan et al as modified by Tan et al and Katsuda et al does not expressly teach a high dielectric constant ceramic material that is at least one selected from the group consisting of rutile titanium dioxide, barium titanate, BaTiO3-Nb2O5-MOx, wherein M=Co, Ni, Mn, Zn, potassium niobate and sodium niobate.
Bak discloses a separator comprising a porous layer (ceramic coating) comprising a combination of a ceramic material and a binder, wherein the ceramic material is barium titanate ([0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Katsuda ceramic coating to include barium titanate in order to improve the ion conductivity of the battery and to improve the safety of the battery at high temperatures ([0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al as applied to claim 1 above, and further in view of Cao et al (US 2017/0170440).  In addition, Ruan et al also discloses a polymer coating that is made of .
However, Ruan et al does not expressly teach polymer coating that is made of following raw materials in parts by weight: 0-5 parts of a high dielectric constant ceramic material, 0-2 parts of a binder, 3-20 parts of a polymer, 2-20 parts of a pore-forming agent, 0-5 parts of a dispersant and 48-92 parts of a solvent (claim 10). 
Cao et al discloses a pore-forming agent that can be one or a mixture of water, ethanol, and methanol ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan polymer coating to include a pore-forming agent such as water, ethanol, or methanol in order to provide pores that improves the mechanical properties of the composite separator ([0056]).  Examiner’s note:  the Office takes the position that a high dielectric ceramic constant ceramic material, binder, and dispersant are not required components of the polymer coating because they can be 0 parts as recited in claim 10.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan polymer coating to include 2-20 parts of a pore-forming agent because changes in proportion was held to be obvious (In re Fields 134 USPQ 242 (CCPA 1962); In re Reese 129 USPQ 402 (CCPA 1961)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al in view of Tan et al and Cao et al as applied to claim 10 above, and further in view of Honda (US 2015/0372277).  In addition, Ruan et al also discloses a polymer coating comprising a polymer that is PVDF or PVDF-HFP and a solvent that is NMP (N-methylpyrrolidone ([0046],[0049]).
However, Ruan et al as modified by Tan et al and Cao et al does not expressly teach a polymer that has a molecular weight of 50,000-1,200,000. 
Honda discloses an adhesive porous layer (polymer coating) comprising a polyvinylidene fluoride-hexafluoropropylene copolymer having a mass average molecular weight of 1,000,000 ([0204]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ruan/Tan/Cao polymer coating to include a polymer that has a molecular weight of 1,000,000 in order to provide sufficient mechanical properties of the polymer coating even after the separator and the electrode are subjected to pressure bonding ([0058]).

Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Tan et al. only discloses a ceramic slurry (ceramic coating) for lithium ion battery separators, comprising 85-100 parts of ceramic particles, 0.2-3 parts of aqueous dispersant, 2-8 parts of water-based latex/water-based adhesive, 0.5-3 parts of alkali-soluble polymer emulsion thickener, and 0.2 parts of aqueous wetting agent. The amended claim reads on 15-45 parts of ceramic material. Therefore, combining teaching of Ruan et al. and Tan et al. would not result to the claimed invention.  Ruan et al. does not teach ceramic coating having 15-45 parts of ceramic material, and Tan et al is occupied with providing a high-solid-content aqueous ceramic slurry for lithium ion battery separators (i.e. high content of solid ceramic material). Specifically, the title of the invention of Tan et al. reads “high-solid-content aqueous ceramic slurry of lithium ion battery separator and processing method of high-solid-content aqueous ceramic slurry”. It is clearly disclosed in Paragraph 0005 of Tan et al. that “the currently commercially available water-based ceramic slurry has a solid content of only 40% and a moisture content of as high as 60%, resulting in high energy consumption and low efficiency during production and use.” In paragraph 007 of Tan et al. discloses: “In order to overcome the above shortcomings, a high solid content aqueous ceramic slurry for lithium ion battery separators is provided. Another object of
the present invention is to provide a processing method for the above high solid content aqueous ceramic slurry.” Therefore, clearly Tan et al. is occupied with providing a high-solid-content aqueous ceramic slurry to solve shortcomings of prior art. Solution that Tan et_al. provides requires 85-100 parts of ceramic material.  Therefore, decreasing the 85-100 parts of ceramic material of Tan would not be obvious because that would frustrate the principle of operation of Tan.  Actually, it was the long-term and in-depth research of the inventors of the present application that unexpectedly found that the ceramic coating with the specific components in specific contents could effectively improve the bonding strength and heat shrinkage performance of the separator and avoid short circuit. Without such long-term and in-depth research by the inventors of the present application, those skilled in the art would NOT obtain the motivation to utilize the aforementioned unique ceramic coating with the specific components in specific contents defined in amended claim 1 to resolve the technical problem of providing a high-safety lithium ion separator with high bonding strength, high heat shrinkage performance and capacity of effectively avoiding short circuit”.
In response to applicant's arguments against the references individually, the Office first points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office further points out that the raw materials recited in claim 1 only requires parts of particular components of the ceramic coating and is not based upon any specific weight percentage of each component of the ceramic coating.  So, the previously cited Ruan reference at least reads on 15-45 parts of a ceramic material and 1-10 parts of an aqueous binder because Ruan discloses in Example 1, 15 g of aluminum oxide and 2 g of CMC (carboxymethyl cellulose) which corresponds to 15 parts of ceramic material and 2 parts of an aqueous binder. respectively.  In addition, one of ordinary skill in the art would have recognized that the remaining components of the ceramic coating, i.e. aqueous dispersant, aqueous binder emulsion, and aqueous wetting agent, are known components for optimizing the dispersion of the ceramic particles in the ceramic coating based upon the teachings of the Tan et al.   Further, the Office disagrees that based upon the high solid content aqueous ceramic slurry of Tan et al, one of ordinary skill in the art would not combine the teachings of Tan et al with the teachings of Ruan et al.  The composition including  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729